26
Exhibit 10.1
Summary of Compensation Arrangements (or Amendments thereto)
of Named Executive Officers and Directors
Compensation Arrangements (or Amendments thereto) of those individuals
identified in the Company’s 2008 Proxy Statement (the “Proxy Statement) as the
Company’s Named Executive Offices (collectively, the “Named Executive
Officers”)*.
Base Salary:
David J. Nasca’s base salary for fiscal 2008 was set at $230,000 pursuant to his
employment agreement with Evans Bancorp, Inc. and Evans National Bank (filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K, as filed on
December 7, 2006).
Gary A. Kajtoch’s base salary for fiscal 2008 was set at $156,750 pursuant to
his employment agreement with Evans National Bank (filed as Exhibit 10.1 of the
Company’s Current Report on Form 8-K, as filed on April 23, 2007).
William R. Glass’s base salary for fiscal 2008 was set at $187,299 pursuant to
his employment agreement with Evans National Bank (filed as Exhibit 10.3 of the
Company’s Form 10-K for the fiscal year ended December 31, 1997 as filed on
March 30, 1998).
Robert G. Miller’s base salary for fiscal 2008 is $213,210 pursuant to his
employment agreement with ENB Insurance Agency, Inc.(filed as Exhibit 10.1 to
the Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on February 26, 2007).
In addition to base salaries, the Named Executive Officers are eligible to
receive options granted pursuant to the Company’s 1999 Stock Option and
Long-Term Incentive Plan, as amended.
Bonuses:
As previously reported in the Proxy Statement, the Human Resource Committee
approved the following bonus payments to the Company’s Named Executive Officers
for performance in fiscal 2007:

         
David J. Nasca
  $ 12,000  
Gary A. Kajtoch
  $ 12,000  
William R. Glass
  $ 10,000  
Robert G. Miller
    —  

James Tilley, former president and chief executive officer of the Company and of
Evans National Bank, resigned as president on December 1, 2006 and as chief
executive officer on April 30, 2007.
Compensation Arrangements for Non-Employee Directors
On April 24, 2008, the Board of Directors of Evans Bancorp, Inc. approved,
commencing May 1, 2008: an increase of $100 per meeting payable to the chairman
of the audit committee and of the human resource and compensation committee of
the Board of Directors and a $1,200 per meeting fee payable to each non-employee
director of Evans Bancorp. Pursuant to, and consistent with, the terms of Evans
Bancorp’s 1999 Employee Stock Option and Long-Term Incentive Plan, as amended
and restated January 27, 2003) (the “Plan”), on April 24, 2008, the date of the
annual meeting of shareholders of Evans Bancorp, each non-employee director was
automatically granted his/her Director Options: options to purchase 1,000 shares
of Evans Bancorp common stock to each non-employee director, except the chairman
of the Board of Directors is granted options to purchase 2,500 shares of Evans
Bancorp common stock and the vice-chairman of the Board of Directors is granted
options to purchase 1,500 shares of Evans Bancorp common stock under the Plan.